NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CONSTANCE PERSICO BURCAR, as                 )
trustee of the William B. Persico            )
Revocable Trust, and as attorney-in-fact     )
for William B. Persico pursuant to DPA       )
dated October 31, 2011,                      )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3316
                                             )
BILL FURST, as Property Appraiser of         )
Sarasota County; BARBARA FORD                )
COATES, as Tax Collector of Sarasota         )
County; and LEON M. BIEGALSKI, as            )
Executive Director of the Department of      )
Revenue,                                     )
                                             )
             Appellees.                      )
                                             )

Opinion filed May 11, 2018.

Appeal from the Circuit Court for Sarasota
County; Andrea McHugh, Judge.

John W. Chapman, Jr., of The John
Chapman Law Firm, P.A., Sarasota, for
Appellant.

Jason A. Lessinger and J. Geoffrey Pflugner
of Icard, Merrill, Cullis, Timm, Furen &
Ginsburg, P.A., Sarasota, for Appellee Bill
Furst.
Pamela Jo Bondi, Attorney General, and
Robert P. Elson, Assistant Attorney General,
Tallahassee, for Appellee Leon M. Biegalski.

No appearance for Appellee Barbara Ford
Coates.


PER CURIAM.


             Affirmed.


VILLANTI, MORRIS, and ATKINSON, JJ., Concur.




                                         -2-